UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


BETTY J. ELLIS,                           
                   Plaintiff-Appellant,
                  v.
STATE OF NORTH CAROLINA,
Department of Health & Human
Services, Facility Services,
                  Defendant-Appellee,
                  and
FRANCES ALEXANDER, in her official
                                                    No. 02-1428

capacity; DORETHEA DIX; H. DAVID
BRUTON, Dr., Secretary; DAWN
DAVIES, Nurse Manager & in her
individual capacity; CONNIE
LEVISTER, Director & Chief
Administrator, Health & Human
Services,
                         Defendants.
                                          
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                       (CA-01-699-4-BO(2))

                       Submitted: October 29, 2002

                       Decided: November 18, 2002

       Before LUTTIG, MOTZ, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.
2                 ELLIS v. STATE OF NORTH CAROLINA
                             COUNSEL

Alfreda Williamson, LAW OFFICE OF ALFREDA WILLIAMSON,
P.A., Raleigh, North Carolina, for Appellant. Roy Cooper, North Car-
olina Attorney General, Dorothy Powers, Assistant Attorney General,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
   Betty Ellis appeals from the district court’s order dismissing her
civil action alleging employment discrimination under Title VII of the
Civil Rights Act of 1964, as amended. On appeal Ellis raises one
issue: whether the district court improperly found that the State
Defendants were protected from her Title VII suit by the Eleventh
Amendment.
   As noted by the district court, the Eleventh Amendment does bar
private suits against unconsenting states unless Congress validly abro-
gates a state’s Eleventh Amendment immunity. Alden v. Maine, 527
U.S. 706, 755-57 (1999). However, the Supreme Court has held that
in enacting Title VII, Congress properly abrogated the states’ Elev-
enth Amendment immunity for such suits. See Fitzpatrick v. Bitzer,
427 U.S. 445, 456-57 (1976) (holding that Title VII of the Civil
Rights Act of 1964 abrogates the states’ Eleventh Amendment immu-
nity); see also Alden, 527 U.S. at 756 (relying on Fitzpatrick). Thus,
the district court erred by granting the Defendants’ motion to dismiss
on this ground. Accordingly, we vacate and remand this case to the
district court to conduct proceedings consistent with this opinion.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                       VACATED AND REMANDED